Detailed Action
Summary
1. This office action is in response to the application filed on June 13, 2022. 
2. Claims 1-20 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on April 07, 2022 are acceptable. 
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 04/13/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
6. Claims 3, 6-7, 13-14, and 17-19 are objected to because of the following informalities: 
Claim 3 recites “the output voltage” in lines 2-3. There is insufficient antecedent basis for this limitation.
Claims 6 and 7 recite “each step-up converter” in lines 7-8 should be “the each step-up converter”.
Claims 13 and 14 recite “the selected switching connection points” in lines 2-3. There is insufficient antecedent basis for these limitation.
Claim 17 recites “the output terminal” in line 7. There is insufficient antecedent basis for this limitation.
Claim 18 recites “an output terminal” in line 7 should be “the output terminal”. 
Claim 19 recites “an input terminal” in line 4 should be “the input terminal”.
In re to claims 5, claim 5 is depends claim 3, thus object the same reason.
In re to claims 8-12, claims 8-12 are depends claim 6, thus object the same reason.
In re to claim 20, claim 20 is depends claim 19, thus object the same reason.
Double Patenting
7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
In re to claim 1, Claims 1-20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US patent “11316426”. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims anticipate examined claims.

Conflicting claims Case No 17/715337
Conflicting claims Case No US Patent 11316426
Claim 1 and Claim 6
1.A direct current to direct current (DC/DC) power converter, comprising: an input terminal; an output terminal; a ground terminal; three or more capacitors connected in series between the output terminal and the ground terminal, wherein the three or more capacitors are connected in series by two or more capacitor connection points; and an input voltage switching unit configured to connect the input terminal to one of a group of switching connection points, the group of switching connection points comprising the two or more capacitor connection points and the output terminal.

two or more step-up converters, wherein: each step-up converter has a first terminal, a second terminal, and a third terminal, wherein each of the first terminal, the second terminal and the third terminal is connected to one of a group of converter connection points, the group of converter connection points comprising the two or more capacitor connection points, the output terminal, and the ground terminal, and each step-up converter is configured to convert a voltage applied between the first terminal and the second terminal to a greater voltage between the first terminal and the third terminal.

Claim 1. A direct current DC/DC power converter comprising: an input terminal; an output terminal; a ground terminal; three or more capacitors connected in series between the output terminal and the ground terminal, the three or more capacitors being connected in series by means of two or more capacitor connection points; an input voltage switching unit configured to connect the input terminal to one of a group of switching connection points, the group of switching connection points comprising the two or more capacitor connection points and the output terminal; 


and two or more step-up converters, wherein each step-up converter has a first terminal, a second terminal, and a third terminal connected to one of a group of converter connection points, wherein the each step-up converter is configured to convert a voltage applied between the first and second terminals to a greater voltage between the first and third terminals.
2. The DC/DC power converter according to claim 1, further configured to: select one of the switching connection points based on an input voltage applied to the input terminal; and control the input voltage switching unit to connect the input terminal to the selected switching connection point.  

2. The DC/DC power converter according to claim 1, being further configured to: select one of the switching connection points based on an input voltage applied to the input terminal; and control the input voltage switching unit so as to connect the input terminal to the selected switching connection point.
3.  The DC/DC power converter according to claim 2, further configured to: select the switching connection point to which the input terminal is to be connected, wherein the output voltage is greater than a predetermined minimum voltage.  

3. The DC/DC power converter according to claim 2, being further configured to select the switching connection point to which the input terminal is to be connected in a way that an output voltage is greater than a minimum voltage specified in advance.
4. The DC/DC power converter according to claim 1, wherein: 2the input voltage switching unit comprises three or more input switches, and each of the input switches is connected between the input terminal and a different switching connection point.  

4. The DC/DC power converter according to claim 3, wherein: the input voltage switching unit comprises three or more input switches, and each of the input switches is connected between the input terminal and a different switching connection point.
5. The DC/DC power converter according to claim 3, wherein: the input voltage switching unit comprises three or more input switches, and each of the input switches is connected between the input terminal and a different switching connection point.

4. The DC/DC power converter according to claim 3, wherein: the input voltage switching unit comprises three or more input switches, and each of the input switches is connected between the input terminal and a different switching connection point.
6. The DC/DC power converter according to claim 1, further comprising: two or more step-up converters, wherein: each step-up converter has a first terminal, a second terminal, and a third terminal, wherein each of the first terminal, the second terminal and the third terminal is connected to one of a group of converter connection points, the group of converter connection points comprising the two or more capacitor connection points, the output terminal, and the ground terminal, and each step-up converter is configured to convert a voltage applied between the first terminal and the second terminal to a greater voltage between the first terminal and the third terminal.
5. The DC/DC power converter according to claim 4, wherein the group of converter connection points comprises the two or more capacitor connection points, the output terminal, and the ground terminal, and wherein each step-up converter is configured to convert a voltage applied between the first terminal and second terminals to a greater voltage between the first and third terminals.
4. The DC/DC power converter according to claim 1, wherein: 2the input voltage switching unit comprises three or more input switches, and each of the input switches is connected between the input terminal and a different switching connection point.  

6. The DC/DC power converter according to claim 1, wherein: the input voltage switching unit comprises three or more input switches, and each of the input switches is connected between the input terminal and a different switching connection point.
13. The DC/DC power converter according to claim 4, further configured to: select, depending on the selected switching connection points to which the input terminal is to be connected, which of the step-up converters is to be operated and which is not be operated.

7. The DC/DC power converter according to claim 6, being further configured to select, depending on selected switching connection points to which the input terminal is to be connected, which of the step-up converters is to be operated and which is not be operated.
14. The DC/DC power converter according to claim 12, further configured to: select, depending on the selected switching connection points to which the input terminal is to be connected, which of the step-up converters is to be operated and which is not be operated.  

7. The DC/DC power converter according to claim 6, being further configured to select, depending on selected switching connection points to which the input terminal is to be connected, which of the step-up converters is to be operated and which is not be operated.
15. The DC/DC power converter according to claim 4, wherein: the input switches are formed as electromechanical conductors; and/or the input switches are formed as semiconductor switches; and/or the input switches are formed as a series connection of three or more MOSFETs.  










8. The DC/DC power converter according to claim 6, wherein: the input switches are formed as electromechanical conductors; and/or the input switches are formed as semiconductor switches; and/or the input switches are formed each as a series connection of three or more MOSFETs.
16. The DC/DC power converter according to claim 15, wherein: the three or more MOSFETs are connected, wherein an asymmetric blocking voltage capability is provided.






9. The DC/DC power converter according to claim 8, wherein: the three or more MOSFETs are connected in a way that an asymmetric blocking voltage capability is provided.
7. The DC/DC power converter according to claim 5, further comprising: two or more step-up converters, wherein: each step-up converter has a first terminal, a second terminal, and a third terminal, wherein each of the first terminal, the second terminal and the third terminal is connected to one of a group of converter connection points, the group of converter connection points comprising the two or more capacitor connection points, the output terminal, and the ground terminal, and each step-up converter is configured to convert a voltage applied between the first terminal and the second terminal to a greater voltage between the first terminal and the third terminal.
10. The DC/DC power converter according to claim 1, wherein the group of converter connection points comprises the two or more capacitor connection points, the output terminal, and the ground terminal, and wherein each step-up converter is configured to convert a voltage applied between the first terminal and second terminals to a greater voltage between the first and third terminals.
8. The DC/DC power converter according to claim 6, wherein the step-up converters are resonant converters, each comprising: a resonance capacitor and a resonance inductor connected in series to each other between a first and a second internal node; a first internal switch connected between the first terminal and the first internal node; a second internal switch connected between the first internal node and the third terminal; a third internal switch connected between the third terminal and the second internal node; and a fourth internal switch connected between the second internal node and the second terminal.
11. The DC/DC power converter according to claim 10, wherein the step-up converters are resonant converters, each comprising: a resonance capacitor and a resonance inductor connected in series to each other between a first and a second internal node; a first internal switch connected between the first terminal and the first internal node; a second internal switch connected between the first internal node and the third terminal; a third internal switch connected between the third terminal and the second internal node; and a fourth internal switch connected between the second internal node and the second terminal.
9.  The DC/DC power converter according to claim 8, wherein the internal switches are formed as semiconductor switches.
12. The DC/DC power converter according to claim 11, wherein the internal switches are formed as semiconductor switches.


10. The DC/DC power converter according to claim 8. further configured to: operate each of the resonant converters by alternately toggling between a first state in which the first and third internal switches are closed and the second and fourth internal switches are opened. and a second state in which the first and third internal switches are opened and the second and fourth internal switches are closed.
13. The DC/DC power converter according to claim 12, being further configured to operate each of the resonant converters by alternately toggling between a first state in which the first and third internal switches are closed and the second and fourth internal switches are opened, and a second state in which the first and third internal switches are opened and the second and fourth internal switches are closed.
11. (New) The DC/DC power converter according to claim 9, further configured to: operate each of the resonant converters by alternately toggling between a first state in which the first and third internal switches are closed and the second and fourth internal switches are opened, and a second state in which the first and third internal switches are opened and the second and fourth internal switches are closed.
14. The DC/DC power converter according to claim 11, being further configured to operate each of the resonant converters by alternately toggling between a first state in which the first and third internal switches are closed and the second and fourth internal switches are opened, and a second state in which the first and third internal switches are opened and the second and fourth internal switches are closed.
12. (New) The DC/DC power converter according to claim 10, further configured to: 4operate the resonant converters, wherein the internal switches are switched with a duty cycle of approximately 50%.
.  

15. The DC/DC power converter according to claim 14, being further configured to operate the resonant converters in a way that the internal switches are switched with a duty cycle of approximately 50%.

13. (New) The DC/DC power converter according to claim 4, further configured to: select, depending on the selected switching connection points to which the input terminal is to be connected, which of the step-up converters is to be operated and which is not be operated.
16. The DC/DC power converter according to claim 15, being further configured to select, depending on selected switching connection points to which the input terminal is to be connected, which of the step-up converters is to be operated and which is not be operated.
14. (New) The DC/DC power converter according to claim 12, further configured to: select, depending on the selected switching connection points to which the input terminal is to be connected, which of the step-up converters is to be operated and which is not be operated.
16. The DC/DC power converter according to claim 15, being further configured to select, depending on selected switching connection points to which the input terminal is to be connected, which of the step-up converters is to be operated and which is not be operated.
17. A method of operating a direct current to direct current (DC/DC) power converter, comprising: applying an input voltage between an input terminal and a ground terminal of the DC/DC power converter; and 5supplying the input voltage via an input voltage switching unit to one of a group of switching connection points, the group of switching connection points comprising two or more capacitor connection points by which three or more capacitors are connected in series between the output terminal, the ground terminal, and the output terminal.  

17. A method of operating a direct current DC/DC power converter, comprising: applying an input voltage between an input terminal and a ground terminal of the DC/DC power converter; and supplying the input voltage via an input voltage switching unit to one of a group of switching connection points, the group of switching connection points comprising two or more capacitor connection points by which three or more capacitors are connected in series between an output terminal and the ground terminal, and the output terminal, 

wherein each of two or more step-up converters has a first terminal, a second terminal, and third terminal connected to one of a group of converter connection points comprising the two or more capacitor connection points, the output terminal, and the ground terminal, wherein each step-up converter is configured to convert a voltage applied between the first and second terminals to a greater voltage between the first and third terminals.
18. A double stage direct current to alternating current (DC/AC) power converter comprising: a direct current to direct current (DC/DC) power converter; and a DC/AC power converter connected to an output terminal of the DC/DC power converter, wherein the DC/DC power converter includes: 
an input terminal; an output terminal; a ground terminal; three or more capacitors connected in series between the output terminal and the ground terminal, wherein the three or more capacitors are connected in series by two or more capacitor connection points;
and an input voltage switching unit configured to connect the input terminal to one of a group of switching connection points, the group of switching connection points comprising the two or more capacitor connection points and the output terminal.

18. A double stage direct current (DC)/alternating current (AC) power converter comprising: a DC/DC power converter; and a DC/AC power converter connected to an output terminal of the DC/DC power converter, wherein the DC/DC power converter includes: an input terminal; the output terminal; a ground terminal; three or more capacitors connected in series between the output terminal and the ground terminal, the three or more capacitors being connected in series by means of two or more capacitor connection points; an input voltage switching unit configured to connect the input terminal to one of a group of switching connection points, the group of switching connection points comprising the two or more capacitor connection points and the output terminal; and two or more step-up converters, wherein each step-up converter has a first terminal, a second terminal, and a third terminal connected to one of a group of converter connection points, wherein the each step-up converter is configured to convert a voltage applied between the first and second terminals to a greater voltage between the first and third terminals.
19. The double stage DC/AC power converter according to claim 18, wherein: the DC/AC power converter is a single-phase or a multiple-phase DC/AC power converter; and/or a DC voltage source having a variable output voltage is connected to an input terminal of the DC/DC power device.  

19. The double stage DC/AC power converter according to claim 18, wherein: the DC/AC power converter is a single-phase or multiple-phase DC/AC power converter; and/or a DC voltage source having a variable output voltage is connected to the input terminal of the DC/DC power device.
20. The double stage DC/AC power converter according to claim 19, wherein the DC voltage source having the variable output voltage is a photo-voltaic device or a wind energy device.

20. The double stage DC/AC power converter according to claim 19, wherein the DC voltage source having a variable output voltage is a photo-voltaic device or a wind energy device.


Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,13 and 15-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Grbovic “EP2863529”. 
In re to claim 1, Grbovic discloses a DC/DC power converter (Fig. 3 shows Such a DC/DC 40 boost power converter 1, see parag.003, lines 1. Figs.3-10 are considered as same embodiment) comprising: an input terminal (input terminals 6 &7) ; an output terminal (output terminals 10 &11, see parag. 0031, line 16 ); a ground terminal (negative bus line 9, parag.0031, line 12) ; three or more capacitors (capacitor C.sub.bus1- C .sub. bus6) connected in series between the output terminal (output terminal 10)  and the ground terminal (negative bus 9), wherein the three or more capacitors being connected in series (capacitor C.sub.bus1- C .sub. bus 6 are connected in series ) by means of two or more capacitor connection points (capacitor C.sub.bus1 & C .sub. bus 2, C.sub.bus2 & C .sub. bus 3, C.sub.bus3 & C .sub. bus 4, and C.sub.bus4 & C .sub. bus 5  are connected in connection points); and an input voltage switching unit (Sw1-Sw4)  configured to connect the input terminal (input terminals 6) to one of a group of switching connection points ( terminal 6 is coupled to Sw1), the group of switching connection points ((Sw1&Sw2, Sw2&Sw3 and Sw3&Sw4 are connected each other at connection points) comprising the two or more capacitor connection (capacitor C.sub.bus1 & C .sub. bus 2, C.sub.bus2 & C .sub. bus 3, C.sub.bus3 & C .sub. bus 4, and C.sub.bus4 & C .sub. bus 5  are connected in connection points);  points  and the output terminal (output terminals 10 &11 ).  
In re to claim 2, Grbovic discloses (Figs.3-10), being further configured to: select one of the switching connection points (Sw1&Sw2, Sw2&Sw3 and Sw3&Sw4 are connected each other at connection points) based on an input voltage applied to the input terminal (Fig. 3, 4, 5 there are four different scenarios. For example, in a first scenario the input voltage is in a range between Vin = 300V and 400V and the fourth selection switch SW4 is controlled to be conducting, see parag.0044-0047. Furthermore, see Fig.6 shows input voltage applied and output different voltage level based on their connection); and control the input voltage switching unit  (see the first, second, third and fourth scenario of selection of switch control input voltage ) to connect the input terminal to the selected switching connection point (Fig. 3, 4, 5 there are four different scenarios and Fig. 6) .  
In re to claim 3, Grbovic discloses (Figs.3-10), being further configured to select the switching connection point (Sw1&Sw2, Sw2&Sw3 and Sw3&Sw4 are connected each other at connection points) to which the input terminal (input terminals 6 ) is to be connected, wherein the output voltage is greater than predetermined a minimum voltage (Fig. 6 shows the entire DC bus voltage of the intermediate DC bus versus the input voltage applied to the input terminals of the DC/DC boost power converter 1. As can be seen the bus voltage Vss is in a range between 600V and 800V depending on the input voltage supplied by the DC power source 2. Only one of the switches SW1 to SW4 is conducting at the same time. As can be seen in the diagram of Fig. 6 at a high input voltage in the range of 600V to 800V the first switch SW1 is conducting and the output voltage at the DC bus corresponds to the input voltage, see parag.0048, lines 1-8. Examiner noted that the intermediate DC bus (800 V is greater than 600V) versus the input voltage rang between applied to the input terminals (300-400V) of the DC/DC boost power converter (DC/DC converter 1)
In re to claim 4, Grbovic discloses (Figs.3-10), wherein: the input voltage switching unit (input voltage at SW1-SW4) comprises three or more input switches (SW1-SW4), and 26each of the input switches (SW1-SW4) is connected between the input terminal (input terminal 6) and a different switching connection point (Sw1&Sw2, Sw2&Sw3 and Sw3&Sw4 are connected each other at connection points).  
In re to claim 5, Grbovic discloses (Figs.3-10), wherein: the input voltage switching unit (voltage at SW1-SW4) comprises three or more input switches (SW1-SW4), and each of the input switches (SW1-SW4)  is connected between the input terminal (input terminal 6)  and a different switching connection point (Sw1&Sw2, Sw2&Sw3 and Sw3&Sw4 are connected each other at connection points. Examiner note that each connection point is a different switching connection point than the other).
In re to claim 13, Grbovic discloses (Figs.3-10), being further configured to select, depending on the selected switching connection points to which the input terminal is to be connected (Fig. 3, 4, 5 there are four different scenarios. For example, in a first scenario the input voltage is in a range between Vin = 300V and 400V and the fourth selection switch SW4 is controlled to be conducting, see parag.0044-0047. Furthermore, see Fig.6), which of the step-up converters is to be operated and which is not be operated (Fig. 3, 4, 5 there are four different scenarios. a first scenario the input voltage is in a range between Vin = 300V and 400V and the fourth selection switch SW4 is controlled to be conducting. Examiner noted that when first scenario performing, the rest second- fourth scenario are not performing and likewise to the other scenario)
In re to claim 15, Grbovic discloses (Figs.3-10), wherein: the input switches (SW1-SW4) are formed as electromechanical conductors; and/or the input switches are formed as semiconductor switches; and/or the input switches are formed each as a series connection of three or more MOSFETs (SW1-SW4 are MOSFET, see parag.0050, line 2)  
In re to claim 16, Grbovic (Figs.3-10), wherein: the three or more MOSFETs ((SW1 to SW4) are connected in a way that an asymmetric blocking voltage capability is provided (SW1 to SW4 of the input voltage selection circuit 5 have an asymmetric blocking, see parag.0050, lines 7).  
In re to claim 17, Grbovic a method of operating a direct current to direct current DC/DC power converter (Figs.3-10  shows  a method of DC/DC 40 boost power converter 1, see parag.003, lines 1 ), comprising: 29applying an input voltage between an input terminal (a voltage at the input terminals 6 &7) and a ground terminal (negative bus line 9, see parag.0031, line 12) of the DC/DC power converter (Fig. 3); and supplying the input voltage (input panel 2 is supply voltage) via an input voltage switching unit (voltage at Sw1-Sw4)  to one of a group of switching connection points (Sw1&Sw2, Sw2&Sw3 and Sw3&Sw4 are connected each other at connection points), the group of switching connection points (Sw1&Sw2, Sw2&Sw3 and Sw3&Sw4 are connected each other at connection points)  comprising two or more capacitor connection points (capacitor C.sub.bus1 & C .sub. bus 2, C.sub.bus2 & C .sub. bus 3, C.sub.bus3 & C .sub. bus 4, and C.sub.bus4 & C .sub. bus 5  are connected in connection points) by which three or more capacitors are connected in series (capacitor C.sub.bus1- C .sub. bus 6 are connected in series ) between the output terminal (output terminals 10 &11), the ground terminal (negative bus line 9), and the output terminal (output terminals 10 &11)  .  
In re to claim 18, Grbovic a double stage direct current to alternating current (DC/AC) power converter (Fig. 3 shows a three phase inverter  3 to convert DC/DC converter  1 into DC/AC. Examiner noted that Figs.3-10 are considered as same embodiment) comprising: a direct current to direct current (DC/DC) power converter (Fig. 3 shows Such a DC/DC 40 boost power converter 1, see parag.003, lines 1 ); and a DC/AC power converter (three phase inverter  3 )  connected to the output terminal (output terminals 10 &11, see parag. 0031, line 16 ) of the DC/DC power converter (DC/DC 40 boost power converter), wherein the DC/DC power converter (DC/DC converter  1)  includes: an input terminal (input terminals 6 &7); an output terminal (output terminals 10 &11, see parag. 0031, line 16 ); a ground terminal (negative bus line 9, parag.0031, line 12); three or more capacitors connected in series (capacitor C.sub.bus1- C .sub. bus 6 are connected in series ) between the output terminal (output terminals 10 &11) and the ground terminal (negative bus line 9), wherein the three or more capacitors being connected in series (capacitor C.sub.bus1- C .sub. bus 6 are connected in series ) by means of two or more capacitor connection points (capacitor C.sub.bus1 & C .sub. bus 2, C.sub.bus2 & C .sub. bus 3, C.sub.bus3 & C .sub. bus 4, and C.sub.bus4 & C .sub. bus 5  are connected in connection points);; and an input voltage switching unit (voltage at Sw1-Sw4) configured to connect the input terminal (input terminals 6 &7)  to one of a group of switching connection points (Sw1&Sw2, Sw2&Sw3 and Sw3&Sw4 are connected each other at connection points), the group of switching connection points (Sw1&Sw2, Sw2&Sw3 and Sw3&Sw4 are connected each other at connection points) comprising the two or more capacitor connection points (capacitor C.sub.bus1 & C .sub. bus 2, C.sub.bus2 & C .sub. bus 3, C.sub.bus3 & C .sub. bus 4, and C.sub.bus4 & C .sub. bus 5  are connected in connection points); and the output terminal (output terminals 10 &11).   
In re to claim 19, Grbovic discloses (Figs.3-10), wherein: the DC/AC power converter is a single-phase or multiple-phase DC/AC power converter (three phase inverter 3) and/or 30a DC voltage source having a variable output voltage is connected to an input terminal of the DC/DC power device (DC power source 2 can for instance comprise at least one photovoltaic panel PV. Examiner noted that PV generate a DC voltage source having a variable output voltage is connected to an input terminals 6 and 7).  
In re to claim 20, Grbovic a double stage DC/AC power converter (Fig. 3 shows inverter 3) , wherein the DC voltage source having a variable output voltage is a photo-voltaic device or a wind energy device (PC power source 2 can for instance comprise at least one photovoltaic panel PV, see parag.0056, line 2).

Allowable Subject Matter
9. Claims 6-7, 8-12 and 14 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 6, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “two or more step-up converters, wherein: each step-up converter has a first terminal, a second terminal, and a third terminal, wherein each of the first terminal, the second terminal and the third terminal is connected to one of a group of converter connection points, the group of converter connection points comprising the two or more capacitor connection points, the output terminal, and the ground terminal, and each step-up converter is configured to convert a voltage applied between the first terminal and the second terminal to a greater voltage between the first terminal and the third terminal.”

In re to claim 7, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “ two or more step-up converters, wherein: each step-up converter has a first terminal, a second terminal, and a third terminal, wherein each of the first terminal, the second terminal and the third terminal is connected to one of a group of converter connection points, the group of converter connection points comprising the two or more capacitor connection points, the output terminal, and the ground terminal, and each step-up converter is configured to convert a voltage applied between the first terminal and the second terminal to a greater voltage between the first terminal and the third terminal..”

In re to claims 8-12 and 14, claims 8-12 and 14 depend from claim 6, thus are also objected for the same reasons provided above. 
Examiner Notes
10. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839